Opinion issued December 10, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00936-CV
                           ———————————
               IN RE HON. CHRISTOPHER DUPUY, Relator



     Original Proceeding on Petition for Accelerated Writ of Mandamus



                         MEMORANDUM OPINION1

      By petition for writ of mandamus relator Hon. Christopher Dupuy

challenges the trial court’s June 10, 2013 order compelling his oral deposition, as

well as an order of October 29, 2013 issuing a bench warrant for Dupuy’s




1
      The underlying case is Mr. Margarita, LP v. Christopher Dupuy and Dupuy
      Associates, No. 09-CV-1183, in the 405th District Court of Galveston County,
      Texas, the Honorable Shearn Smith presiding.
attendance at a deposition on November 18, 2013, which was not attached to the

mandamus petition.

      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot and the stay granted by this court on October 30, 2013 is

hereby lifted.

                                 PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                        2